Citation Nr: 1329435	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  08-27 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
retropatellar pain syndrome of the right knee for the period 
beginning September 1, 2008. 

2  Entitlement to an evaluation in excess of 10 percent for 
retropatellar pain syndrome of the left knee for the period 
beginning September 1, 2008. 

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of distal tibia and fibula fractures of the left 
leg for the period beginning September 1, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from March 1962 to October 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating 
decision of December 2006.  In a decision/remand dated in 
February 2012, the Board denied evaluations in excess of 10 
percent each for the Veteran's bilateral knee disabilities, 
and granted a higher rating of 20 percent for the left tibia 
and fibula fracture residuals, all of which were effective 
through August 31, 2008.  The remaining issues of 
entitlement to higher ratings for these disabilities 
beginning September 1, 2008, were remanded for additional 
development.  

The issue of entitlement to an evaluation in excess of 20 
percent for residuals of left distal tibia and fibula 
fractures for the period beginning September 1, 2008, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  For the period beginning September 1, 2008, the 
Veteran's service-connected right knee disability has been 
manifested by flexion limited, by pain, to 120 degrees, and 
with full extension, without subluxation, instability, 
meniscal pathology, or additional functional impairment or 
varying and distinct levels of severity; the schedular 
criteria are adequate.

2.  For the period beginning September 1, 2008, the 
Veteran's service-connected left knee disability has been 
manifested by flexion limited, by pain, to 115 degrees, and 
with full extension, without subluxation, instability, 
meniscal pathology, or additional functional impairment or 
varying and distinct levels of severity; the schedular 
criteria are adequate.


CONCLUSIONS OF LAW

1.  For the period beginning September 1, 2008, the criteria 
for a rating in excess of 10 percent for a service-connected 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.44, 4.45, 4.59, 
4.71a, Diagnostic Codes 5099-5024, 5003 (2012).

2.  For the period beginning September 1, 2008, the criteria 
for a rating in excess of 10 percent for a service-connected 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.44, 4.45, 4.59, 
4.71a, Diagnostic Codes 5099-5024, 5003 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a 
letter dated in April 2006, prior to the initial 
adjudication of the increased rating claims, the RO advised 
the claimant of the information necessary to substantiate 
the claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  He was 
informed of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., treatment records and statements of 
personal observations from other individuals.  He was 
informed that a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) vacated on other grounds sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  He was also 
provided with information regarding effective dates.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the 
duty to notify has been satisfied.

Under the VCAA, the VA also has a duty to assist the Veteran 
by making all reasonable efforts to help a claimant obtain 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service 
treatment records have been obtained, as have VA treatment 
records.  He has not identified any other potentially 
relevant evidence, such as private treatment records.  

Pursuant to the December 2012 Board remand, recent VA 
treatment were obtained, and the Veteran was provided an 
examination in March 2012.  Thus, as to the issues decided 
herein, there has been compliance with the remand 
directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (claimant is entitled to substantial compliance with 
the Board's remand directives).  

As to the issues decided herein, the March 2012 VA 
examination describes the disabilities in sufficient detail 
for the Board to make an informed decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  There is no 
evidence indicating that the bilateral knee disabilities 
have worsened since this last examination.  38 C.F.R. § 
3.327(a).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Increased Ratings-Bilateral Knee Disabilities

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
If the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 
C.F.R. § 4.2.  

Service connection was granted for bilateral knee 
disabilities, then identified as "traumatic knee pain," in 
an April 1982 rating decision.  The conditions were rated as 
noncompensably disabling, until a March 2003 rating decision 
granted a 10 percent rating for each knee disability, 
effective in June 2002; at that time, based on the diagnoses 
in a February 2003 VA examination, both knee disabilities 
were recharacterized as "retropatellar pain syndrome with 
suprapatellar effusion."  As noted above, in February 2012, 
the Board denied evaluations in excess of 10 percent each 
for the Veteran's bilateral knee disabilities, effective 
through August 31, 2008.  Therefore, this decision only 
addresses the ratings to be assigned for the Veteran's 
bilateral knee disabilities, beginning September 1, 2008.

The Veteran's bilateral knee conditions are currently rated 
under Diagnostic Code 5099-5024.  Here, the hyphenated 
diagnostic code signifies that the disability is unlisted 
and must be rated analogously to a closely related 
disability; the additional code is shown after the hyphen.  
38 C.F.R. §§ 4.20, 4.27 (2012).

Diagnostic Code 5024 pertains to tenosynovitis, which is to 
be rated based on limitation of motion of the affected 
parts, as arthritis, degenerative.  Diagnostic Code 5003 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joint or joints involved.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, warrants a 10 
percent evaluation; with the addition of occasional 
incapacitating exacerbations, a 20 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Code 5003.  

The March 2012 VA examination noted that imaging studies had 
shown arthritis in the knees, and VA outpatient treatment 
records report degenerative joint disease of the knees, but 
because the disability has already been rated based on the 
criteria for degenerative joint disease, this additional 
diagnosis does not affect the assessment of the Veteran's 
claims.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II (2011).  Limitation of leg (knee) flexion is rated 
0 percent when limited to 60 degrees, 10 percent when 
limited to 45 degrees, and 20 percent when limited to 30 
degrees.  38 C.F.R. § 4.71a, Code 5260 (2012).  Limitation 
of extension of a leg (knee) is rated 0 percent when limited 
to 5 degrees, 10 percent when limited to 10 degrees, and 20 
percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Code 
5261 (2012).  Separate ratings may be awarded for limitation 
of flexion and limitation of extension.  VAOPGCPREC 9-2004.  

The Veteran stated, in his substantive appeal dated in 
September 2008, that he has limitation of motion of his 
knees to a greater degree than the 130 degrees shown on the 
October 2006 examination.  On the VA examination in March 
2012, flexion in both knees was to 130 degrees.  However, in 
the right knee, objective evidence of painful motion began 
in the right knee at 120 degrees, and in the left knee at 
115 degrees.  Thus, although there is some limitation of 
flexion in the knees, the limitation of motion does not 
approach the limitation to 30 degrees which is contemplated 
for a higher rating of 20 percent.  Extension was to 0 
degrees in both knees, which is normal.  

When evaluating musculoskeletal disabilities based on 
limitation of motion, VA must consider whether a higher 
evaluation is warranted, where the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated 
use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

On the March 2012 VA examination, flexion was to 125 degrees 
in both knees after repetitive use testing with 3 
repetitions.  The examiner identified the Veteran's 
functional impairment as less movement than normal, and pain 
on movement.  However, even with these factors the range of 
motion still substantially exceeds the range of flexion of 
30 degrees contemplated for a higher rating.  The examiner 
found no other functional impairment.  Strength testing was 
normal, with strength on flexion and extension of 5/5 in 
both knees.  

At the time of his VA examination in March 2012, the Veteran 
complained of bilateral knee pain with ambulation of about 
100 yards, which he said was his major complaint.  The 
examiner also noted that the Veteran had tenderness to 
palpation in both knees.  Flexion was limited by pain in the 
right knee at 120 degrees, and in the left knee at 115 
degrees.  In addition, outpatient treatment records dated 
from September 2008 to March 2012 show the Veteran 
complained of knee pain on a few occasions during this 
period.  

Painful motion is an important factor of disability, and it 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  See 38 
C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  
However, the Veteran is already in the receipt of the 
minimum 10 percent ratings for each knee disability.  
Moreover, pain itself does not rise to the level of 
functional loss as contemplated by the VA regulations 
applicable to the musculoskeletal system.  Mitchell v. 
Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must cause 
additional functional impairment.  Functional impairment, 
beyond the impairment contemplated by the current 10 percent 
evaluations for each knee, has not been demonstrated.  The 
functional range of flexion to 120 degrees in the right knee 
and 115 degrees in the left knee takes into account the 
painful motion beyond those points, and still far exceeds 30 
degrees.  

The Veteran stated, however, in September 2008, that the 
reason his knees do not have greater limitation of motion is 
because he constantly takes medication.  However, according 
to a VA outpatient treatment record dated in March 2009, 
which noted complaints including knee pain, it was noted 
that the Veteran was not really taking medication for pain.  
He was to be given a trial of medication, but there is no 
indication of any follow-up.  Moreover, the Veteran's 
demonstrated range of motion, with pain, still far exceeds 
the 30 degrees of flexion contemplated for a higher rating.  

The evidence does not indicate that a higher or separate 
compensable rating is warranted under any other Diagnostic 
Code pertaining to the knees.  The few outpatient treatment 
records referring to the knees show only complaints of pain.  
Tests of stability in both knees on the March 2012 VA 
examination were normal.  Additionally, there was no 
evidence of history of recurrent subluxation or dislocation, 
and X-rays did not show subluxation.  Therefore, a separate 
rating under Diagnostic Code 5257 is not warranted.  The 
examiner stated that the Veteran had had no meniscal 
conditions or surgery for a meniscal condition, which is 
consistent with the remainder of the record; therefore, a 
rating under Diagnostic Code 5258 or 5259 is not indicated.  
There is no indication, lay or medical, of ankylosis, which 
is immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Cullen v. Shinseki, 24 
Vet. App. 74 (2010).  Thus, a higher rating based on 
ankylosis, under Diagnostic Code 5256, is not warranted.  

At the March 2012 VA examination, the Veteran said that he 
had to use a cane to ambulate safely.  The examiner also 
stated that the Veteran constantly used a cane as an 
assistive device.  However, VA outpatient treatment records 
show that the Veteran suffers from a non-service-connected 
lower extremity disability, peripheral vascular disease, 
which is manifested by symptoms including claudication.  In 
May 2011, he underwent physical therapy for gait training, 
noted to be training in the use of a cane for his peripheral 
vascular disease.  Thus, the medical reason for the cane is 
not a knee disability.  The Board also notes that there is 
no evidence of weakness or instability.  Accordingly, the 
weight of the evidence establishes that the Veteran's cane 
is required for a non-service-connected lower extremity 
condition, rather than the service-connected knee 
disabilities.  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for a determination 
of whether, to accord justice, the claimant's disability 
picture requires the assignment of an extraschedular 
rating.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd 
sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 
2009).  

Under Thun, there is a three-step analysis in determining 
whether referral for extraschedular consideration is 
appropriate.  The initial step is a comparison between the 
level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria 
found in the rating schedule for that disability.  Id.  If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no 
referral is required. 

In addressing the first step, the Board finds that the 
Veteran's symptoms are contemplated by the rating schedule, 
which provides for higher evaluations for the service-
connected left knee condition at issue.  There is no 
symptomatology pertaining to the left knee condition which 
the Board has not considered.  The Veteran has not argued, 
nor does the evidence suggest, that the schedular criteria 
are inadequate.  Therefore, the ratings are adequate, and 
referral for extraschedular consideration is not required. 

For the foregoing reasons, the Board concludes that the 
evidence establishes that beginning September 1, 2008, the 
Veteran's bilateral knee symptoms have not more closely 
approximates the criteria for a higher rating, for any 
definable time period.  A rating in excess of 10 percent is 
not warranted for either the right or left knee disability, 
nor is an additional separate compensable rating under 
another diagnostic code warranted.  In reaching this 
determination, the Board is mindful that all reasonable 
doubt is to be resolved in the Veteran's favor.  However, 
the preponderance of the evidence is against the claims, 
and, therefore, the claims must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

For the period beginning September 1, 2008, an evaluation in 
excess of 10 percent for a right knee disability is denied.

For the period beginning September 1, 2008, an evaluation in 
excess of 10 percent for a left knee disability is denied.


REMAND

Unfortunately, the VA examination provided in March 2012 did 
not address the Veteran's left lower leg disability, which 
consists of residuals of distal tibia and fibula fractures, 
currently assigned a 20 percent evaluation.  In this regard, 
the vague references to a "lower leg condition" in the 
examination report cannot be considered to have addressed 
the matter, inasmuch as the examiner specifically stated 
there was no indication of any tibial or fibular impairment.  
Indeed, the examiner reported that that there were no 
additional conditions, including tibial or fibular 
impairment.  This is clearly contradictory to the record, 
which shows that the tibial and fibular fractures in service 
are documented, and X-rays as recently as October 2006 
disclosed old healed fracture of the tibia and fibula; and 
the fact that the Veteran is currently in receipt of a 20 
percent disability rating therefor.  As such, the March 2012 
VA examination is inadequate.  Hence, the Veteran must be 
accorded another VA examination to determine the residuals, 
since September 1, 2008, of his in-service left distal tibia 
and fibula fractures, to include associated ankle 
impairment.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the manifestations and severity of the 
Veteran's service-connected fractures of 
the left distal tibia and fibula, to 
include ankle impairment.  The claims 
folder must be provided to the examiner 
for review in connection with the 
examination.  All findings must be 
reported in detail, including those 
related to functional impairment.  If the 
Veteran's service-connected left leg 
disability has improved or has resolved, a 
full explanation thereof shall be 
provided.  Additionally, appropriate 
consideration must be given to the 
Veteran's own lay history of 
symptomatology.  All indicated tests 
should be conducted, and the results 
reviewed, prior to the examiner's final 
report.  All conclusions and opinions must 
be supported by an adequate rationale or 
explanation.  

2.  Then, readjudicate the issue of 
entitlement to an evaluation in excess of 
20 percent for residuals of fractures of 
the left distal tibia and fibula, for the 
period beginning September 1, 2008.  If 
the benefit sought is not granted in full, 
the Veteran and his representative must be 
furnished a supplemental statement of the 
case and afforded a reasonable opportunity 
to respond before the case is returned to 
the Board. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


